Opinion by
Oliver, P. J.
On the authority of Oy Wo Tong v. United States (5 Cust. Ct. 70, C. D. 372) some of the articles in question, found to be crude drugs, were held entitled to free entry under paragraph 1567, Tariff Act of 1922, or paragraph 1669, Tariff Act of 1930, and other commodities were held dutiable as drugs, advanced, at 10 percent ad valorem under paragraph 34, Tariff Act of 1922, or paragraph 34, Tariff Act of 1930, in accordance with stipulation of counsel. Protests sustained in part.